Title: To Alexander Hamilton from Jeremiah Olney, 19 June 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,Providence 19th June 1792.
Sir.

I have received your circular Letter of the 4th Instant. I will endeavor to comply with your Instructions in estimating the value of ad Valorem Goods which may be imported into this District from France; but I foresee difficulties in practicing the Third criterion, preferred by you, which appears to me essentially to involve the Fourth; for to ascertain the Prices of similar Articles prior to the Revolution, it will be absolutely necessary that they should be seen and appraised by competent Judges, the qualities of almost every Article being so various: this will be tedious, and expensive to the Consignees; and attended with considerable inconveniences and Loss in cases where the Goods especially if Glass or crockery Ware, are destined, not in the same Vessels, to other Ports or Places. You have Sir, decided so possitively against the First criterion, that without different directions, I shall never practice it; but the Second, requiring only a knowledge of foreign exchange, which may be always easily obtained, I cannot help wishing may yet be approved of by you as the principal, if not the sole, mode of estimating the value of Goods imported from France, and accompanied with Invoices. This would greatly facilitate the Business; and I imagine, would not be productive of Injury, either to the public or individuals, sufficient to counterbalance the inconveniences attending the practice of the Third criterion.
There have been Three or Four Enrolments, granted by me, transmitted from this Office, without a hole cut thro the name of the Collector, which was designedly omitted, in consequence of your circular Letter of the 2nd of Jany. last, in which the word Enrolment was not mentioned, tho’ in every instance inserted in that of the 21st of September. However Sir, it shall not be omitted in future. The circumstance of the stolen Register shall be attended to. I have the Honor to be &c.
Jereh. Olney Collr.
A. Hamilton EsquireSecretary of the Treasury.
